Citation Nr: 0319288	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a fracture of the right tibia 
and fibula with malunion and knee and ankle impairment.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which implemented a Board decision 
granting service connection for residuals of a fracture of 
the right tibia and fibula with malunion and knee and ankle 
impairment, and assigned a 10 percent disability rating 
thereto, and from a February 2002 rating decision by the RO, 
which denied the veteran's claim for special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.  The veteran filed timely 
appeals to these determinations.

The issue of the veteran's entitlement to an initial 
disability evaluation in excess of 10 percent for residuals 
of a fracture of the right tibia and fibula with malunion and 
knee and ankle impairment will be addressed in the REMAND 
section immediately following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran does not have a single permanent service-
connected disability ratable at 100 percent under regular 
schedular evaluation and a separate distinct service-
connected disability or disabilities ratable as 60 percent or 
more under regular schedular evaluation, nor is he confined 
to his home or immediate premises.

3.  The veteran has not been medically determined to be 
bedridden and in need of the regular aid and attendance of 
another due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation based upon a need for aid and attendance or 
housebound status have not been met.  38 U.S.C.A. § 
1114(l),(s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decisions dated in June July 1999 and February 2002, 
in the statements of the case (SOCs) issued in September 1999 
and February 2003, in the supplemental statements of the case 
(SSOCs) issued in August 2000, February 2003 and March 2003, 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in July 2001 and again May 2002, the RO 
advised the veteran of the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that these new laws and regulations 
were again provided to the veteran in the SSOC issued by the 
RO in February 2003.  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA inpatient 
and outpatient treatment notes, examination reports, and aid 
and attendance examination reports and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The veteran has claimed entitlement to special monthly 
compensation based upon being housebound or upon his need for 
regular aid and attendance.

The regulations provide additional compensation on the basis 
of being housebound where a veteran:  (1) has, in addition to 
a single, permanent service-connected disability rated 100 
percent disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems; or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

An increased rate of compensation is also payable where an 
otherwise eligible veteran is permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  
The criteria for determining whether a veteran is permanently 
bedridden or in need of the regular aid and attendance of 
another are set forth in 38 C.F.R. § 3.352(a).  This section 
directs that, in determining whether a veteran is permanently 
bedridden or in need of the regular aid and attendance of 
another, consideration must be given to such factors as:  
inability of claimant to dress or undress himself or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of § 3.352(a) "bedridden" 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.

The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions that 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

The veteran's service-connected disabilities include 
degenerative changes of the left knee, status post total knee 
replacement, permanently rated as 60 percent disabling 
(temporarily rated as 100 percent disabling from May 2000 to 
July 2001); degenerative changes of the lumbar spine, rated 
as 40 percent disabling; and residuals of a fracture of the 
right tibia and fibula with malunion and knee and ankle 
impairment, rated as 10 percent disabling.  He also suffers 
from multiple nonservice-connected disabilities, including 
morbid obesity, hypertension, diabetes mellitus, diabetic 
peripheral neuropathy, ulcer disease with status post partial 
gastrectomy, a psychiatric disorder, heart disease, gall 
bladder disease, left hand and upper extremity damage, benign 
prostatic hypertrophy and gastroesophageal reflux disease, 
among others.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran is housebound as a result of his service-
connected disabilities.  Turning to the facts of the present 
case, the Board observes that the veteran does not have a 
single permanent service-connected disability that is ratable 
at 100 percent and separate distinct service-connected 
disabilities ratable as 60 percent or more under regular 
schedular evaluation, nor do his combined service-connected 
disabilities confine him to his home or immediate premises.  
38 C.F.R. § 3.351(d).  

In addition, the Board finds that the veteran is ineligible 
for special monthly compensation benefits due to being 
permanently bedridden or in need of aid and attendance as a 
result of service-connected disabilities pursuant to 
38 C.F.R. § 3.352(a).  In so finding, the Board recognizes 
that the veteran's service-connected disabilities do result 
in significant disability and impairment as evidenced by the 
ratings assigned his three service-connected disabilities and 
by the award of a total disability rating based on individual 
unemployability due to service-connected disabilities.  
However, the evidence does not show that they alone are of 
such severity as to require the aid and attendance of 
another, or cause him to be bedridden.  At the time of a 
March 2003 VA examination for housebound status or permanent 
need for regular aid and attendance the examiner found that 
the veteran did require the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care; however, while the diagnoses included the veteran's 
service-connected left knee and back disorders, it also 
included a nonservice-connected left upper extremity 
condition.  Further, while a May 2002 VA aid and attendance 
examination determined that the veteran did require the aid 
and attendance of another for activities of daily living, the 
examiner specifically stated that this need was occasioned by 
the veteran's nonservice-connected morbid obesity, not 
because of his service-connected disorders.  Several other 
significant nonservice-connected conditions were diagnosed at 
that time including diabetes mellitus, hypertension, 
hypertensive heart disease, and left foot osteoarthritis in 
addition to the service-connected disabilities of the lumbar 
spine and knees.  While significant impairment was noted with 
respect to the service-connected disabilities on examination, 
the examiner also noted that with respect to his upper 
extremities, he was in pain and unable to do any ranges of 
motion except for slight abduction and flexion of the 
shoulder.  The examiner also noted that the veteran was 
unable to perform activities of daily living such as shaving, 
feeding himself, brushing his teeth, bathing, etcetera due to 
an inability to move his arms, which is not due to a service-
connected disorder.  Gripping was also limited with no range 
of motion at the elbows and there was very limited range of 
motion of the right wrist.  Further, swelling of both lower 
extremities was reported.  In addition, while the examiner 
found that the veteran was bedridden, he did not specifically 
attribute this to the veteran's service-connected 
disabilities in forming this opinion. 

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation due to being 
housebound, or in need of regular aid and attendance due to 
service-connected disabilities, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation benefits based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.




REMAND

In reviewing the veteran's claim for an initial disability 
evaluation in excess of 10 percent for residuals of a 
fracture of the right tibia and fibula with malunion and knee 
and ankle impairment, the Board initially observes that the 
veteran was granted service-connection for his residuals of a 
fracture of the right tibia and fibula with malunion and knee 
and ankle impairment based on inservice aggravation of a 
preexisting disability.  In a decision dated in June 1999, 
the Board observed that prior to entering the military, the 
veteran had suffered a tibia and fibula fracture to his right 
lower extremity while playing football in high school, as 
conceded by the veteran and as found by a Medical Evaluation 
Board in service.  The Board also found that post-service 
evidence showed the existence of a current right leg 
disability, including osteoarthritis of the right knee, an 
old fracture of the right tibia and fibula with valgus 
deformity, and early degenerative joint disease of the right 
ankle.  In addition, the Board determined that the veteran's 
preexisting right leg disorder had chronically worsened 
during service.  The Board noted that at the time of a 
Medical Board in October 1969, the veteran's preexisting 
right lower extremity was found to have become symptomatic 
during service.  In addition, the veteran's lower extremity 
was assigned a numerical designation of "2" in box 76 
(physical profile) at the time of his May 1967 enlistment 
examination, but a numerical designation of "4" in box 76 
at the time of his October 1969 separation examination.  The 
Board also observed that in a March 1998 letter, the 
veteran's private physician, Brian E. Coleman, M.D., stated 
that all of the veteran's current problems with his right 
lower extremity were directly related to the fact that at the 
time of optimal symptomatology during his military service, 
no reconstructive procedure was performed.  Therefore, the 
Board determined that service connection for the veteran's 
residuals of a fracture of the right tibia and fibula with 
malunion and knee and ankle impairment was warranted on the 
basis of aggravation of this disability in service.

In July 1999, the RO issued a rating decision implementing 
the Board's decision.  At that time, the RO determined that 
the veteran's right lower extremity disorder was presently 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  However, the RO also found that this 
disorder was 20 percent disabling prior to the veteran's 
entry into military service, i.e., prior to the time of 
inservice aggravation.  Therefore, the RO subtracted the 
preexisting 20 percent level of disability from the post-
service 30 percent level of disability, resulting in the 
grant of a 10 percent rating to compensate the veteran for 
the amount of aggravation of his disorder which occurred in 
service.  The veteran appealed this decision, asserting that 
"my injury is more severe, as well as more disabling, than 
ten percent (10%)."

Following a review of the veteran's claims file, the Board 
finds that a remand is required on this claim for two 
reasons.  First, the Board observes that the veteran's 
residuals of a fracture of the right tibia and fibula with 
malunion and knee and ankle impairment has been rated under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5262, pursuant to 
which the severity of impairment of the tibia and fibula is 
evaluated.  Under this code, the severity of impairment of 
the tibia and fibula is evaluated based on whether the 
veteran has nonunion of the tibia and fibula or malunion of 
the tibia and fibula.  In cases such as the instant 
situation, where a veteran suffers from malunion of the tibia 
and fibula, the disability percentage is based on whether the 
malunion is accompanied by slight, moderate, or severe knee 
OR ankle disability.  In this case, the veteran's service-
connected disorder encompasses disability both of the knee 
AND the ankle.  Except as otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical inquiry in making such 
a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.  
Therefore, the Board finds that a REMAND to the RO is 
required to allow the RO to consider whether separate ratings 
are warranted for the veteran's knee disability and his ankle 
disability, in light of 38 C.F.R. 4.14 and Esteban, and to 
perform such separate disability evaluations, if appropriate.

Second, the Board observes that the most recent medical 
findings regarding the extent of the veteran's right knee and 
right ankle disabilities were markedly different from those 
noted at the times of numerous other examinations in recent 
years, including at the time of an examination only a few 
months earlier.  For example, in December 1999, the veteran 
underwent a VA joints examination.  On physical examination, 
he showed moderate varus deformity bilaterally of the knees, 
which was only partially passively correctable.  He had 
medial grade and lateral joint line tenderness in the 
bilateral knees as well as patellofemoral crepitus.  There 
was a small effusion and increased warmth bilaterally.  
Examination of the right ankle revealed no marked evidence of 
the previous tibia fracture.  Range of motion testing 
revealed dorsiflexion to 30 degrees and plantar flexion to 60 
degrees, without pain except at 10 to 30 degrees of 
dorsiflexion.  His ankles were stable to ligamentous testing.  

At the time of a VA joints examination in November 2000, 
examination of the veteran's right knee revealed range of 
motion from zero to 90 degrees, limited by pain at 90 
degrees.  He had 1+ effusion, with pain over the lateral 
jointline, and boggy synovitis on palpation.  There was no 
erythema.  

The veteran underwent a third VA joins examination in August 
2001.  At that time, most of the veteran's complaints were in 
reference to his left knee, as he had recently undergone a 
total left knee replacement procedure, and experienced 
complications following this surgery.  On examination, the 
veteran's right knee had a normal range of motion and no 
pain.  The Board observes that at the time of a subsequent VA 
spine examination in September 2001, the examiner also noted 
that the veteran had a full range of right knee motion, with 
no pain.

At the time of a VA aid and attendance examination in March 
2002, the veteran exhibited an active range of right knee 
motion from 10 degrees to 95 degrees, with no warmth, 
erythema or effusion.  Mild diffuse tenderness to palpation 
was noted.

However, at the time of a VA aid and attendance examination 
conducted two months later in May 2002, the examiner noted 
that he could not elicit any range of motion whatsoever of 
the right knee, not even slightly, due to the pain and 
stiffness plus swelling of the knee and ankle.  He also 
stated that there was no range of motion at all in the right 
ankle due to the pain, stiffness and swelling, and that there 
was tenderness on the dorsal area of the foot on palpation.  
The examiner noted that he could not even elicit any movement 
in the veteran's right toes.

In light of the inconsistent findings on the most recent 
examination, the Board finds that another VA examination is 
needed in order to assess the current level of severity of 
the veteran's right knee and right ankle disabilities, and to 
reconcile, to the extent possible, the drastically different 
findings noted on the recent examination with the 
significantly less severe findings noted at the time of all 
other recent examinations.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his residuals of a 
fracture of the right tibia and fibula 
with malunion and knee and ankle 
impairment.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
residuals of a fracture of the right 
tibia and fibula with malunion and knee 
and ankle impairment.  The RO must 
consider whether separate ratings are 
warranted for the veteran's knee 
disability and his ankle disability, in 
light of 38 C.F.R. 4.14 and Esteban, and 
to perform such separate disability 
evaluations, if appropriate.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 


submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


